DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
1.	Claim 46 has been amended, claim 54 has been canceled, and new claim 56 has been added as requested in the amendment filed April 14, 2022.  Following the amendment, claims 46-52 and 55-56 are pending in the present application.
	Any objection or rejection of record pertaining to canceled claim 54 is rendered moot by applicant’s cancellation of said claim.

2.	Claims 46-52 and 55-56 are under examination in the current office action.

Maintained and New Claim Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 46-52 and 55-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehta et al. (Arch. Neurol. 2000, 57:100-105; “Mehta I”), as evidenced by Mehta et al. (1998; “Mehta II”) and the 6E10 monoclonal antibody product sheet (Cell Sciences, Inc.), and in view of Hartmann et al. (EP 1371986 A1; of record), Herrmann et al. (Stroke, 2000, 31:2670) and Roser (US 4,891,319).  The rejection is maintained for reasons of record and as discussed below.
	The basis of this rejection has been set forth previously (see, for example, sections 8-10 of the 10/28/2021 Office action, section 10 of the 04/14/2020 Office action, and section 4 of the 03/25/2021 Office action) and therefore will not be reiterated here.
 	With respect to the added limitations to claim 46 (addition in step (v) and new step (vi)) and new claim 56, Mehta I teaches the determination of A40 and A42 plasma concentrations in patients having sporadic Alzheimer's disease (AD) and in healthy control subjects, and compared the concentrations of these peptides between the two groups. Mehta I found that the median value of A42 plasma concentrations was lower in sporadic AD patients compared to controls, particularly when only patients/controls without the ApoE4 allele are compared (see Table 2 at p. 102).  Accordingly, Mehta I teaches all elements of amended claim 46 and new claim 56 (reciting that the AD is sporadic AD), and therefore has necessarily performed a diagnostic method as claimed. Taken with the teachings of the other cited references, the prior art still renders obvious the presently claimed invention.
Response to Arguments
4.	In the response filed 04/14/2022, applicant again argues that there is no objection reason to apply the immunoassay technique of Herrmann to the detection of other target antigens. Applicant asserts that there are a “myriad of neurally-derived blood biomarkers and [an] enormous number of known immunoassays available to the skilled artisan for each of these…biomarkers”, and thus the likelihood that the skilled artisan would specifically select the immunoassay of Herrmann is low.
	Applicant again refers to the Ashton et al. reference (2020), which is provided to demonstrate that there are a large number of blood-based biomarkers not only for AD but also for non-AD disorders, in support of their insistence that there are large number of possible immunoassays for detecting all of these biomarkers and variants thereof.  Applicant asserts that the amendment to claim 46, which now recites a method of diagnosing AD, is no longer relevant to the comparative analysis of serum concentrations of GFAP and S-100B in patients with acute stroke reported by Herrmann, and therefore one of skill in the art would allegedly have no object reason to consider consulting Herrmann.
Applicant’s arguments have been considered but are not persuasive.  In response to applicant's argument that the Herrmann reference is effectively nonanalogous art and would not have been reasonably considered relevant by one of skill in the art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Herrmann is both within the field of applicant’s endeavor (i.e., the detection of blood-based neural biomarkers) and reasonably pertinent to the particular problem which applicant was concerned (i.e., enhancement of immunoassay sensitivity).  Regardless, effectively all base elements of the presently claimed diagnostic method and immunoassay relating to the detection of A40 and A42 levels in a plasma sample for the diagnosis of AD are provided for by the teachings of Mehta; Herrmann is provided to demonstrate what was known in the analogous art at the time of filing, which is that a detection signal in an ELISA may be amplified using a biotin-conjugated anti-IgG antibody (that binds to the secondary antibody) in conjunction with streptavidin coupled to a detectable enzyme/substrate. The use of the biotin/avidin (or streptavidin) system to amplify the sensitivity of an ELISA was known and recognized in the prior art, as evidenced by Kendall et al. (J. Immunol. Methods, 1983, 56:329-39; of record and listed on 04/08/2019 IDS), as was the principle of adding an additional sandwich “layer” to enhance specificity and sensitivity of the assay, as shown in Herrmann. In other words, Herrmann provides an art-recognized technique for improving a device (an ELISA) or method (detection of an antigen using an ELISA) in a predictable manner, and therefore is indeed relevant to the ELISA methods of Mehta and Hartmann.

	At pp. 8-10 of the response, applicant again reiterates their previous arguments about there being a non-finite number of immunoassay disclosed in the art, and that the KSR rationale is not applicable here.  These arguments have previously been addressed. Applicant then argues that the art of sandwich ELISA immunoassays is not a static one because there are not a finite number of immunoassay combinations nor a limit to the number of different detectable species for each constituent of the immunoassay.  It is argued that because Herrmann is detecting different antigens (GFAP and S-100B) in patients with a different disorder, it would not be reasonable or predictable to apply the technique of Herrmann to improve the detection of A42 and/or A40 to diagnose AD.
	Applicant thus argues that the rejection is based solely on impermissible hindsight.  According to applicant, stating that something is obvious because all the references are in the same field of endeavor “ignores the fact that the field is vast and that the likelihood that the skilled artisan would select Herrmann… without a map is very highly unlikely.”
Applicant’s arguments have been considered but are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the presently claimed invention varies from the ELISA used in Mehta only by an additional “layer”: Mehta used a double-antibody sandwich ELISA whereas the instant invention uses a triple-antibody sandwich ELISA.  However, the use of an anti-IgG antibody to create an additional amplification layer (in combination with a biotin/avidin/detectable enzyme system) was known and practiced in the art, as evidenced by the teachings of Mehta, Hartmann, Herrmann and Kendall, among other prior art references of record.  While many solutions to improving sensitivity of an assay may exist, there basic concept of using an additional level of amplification, such as a biotinylated anti-IgG antibody with avidin/HRP, was both known and used in the prior art, and could at once be envisioned by one of ordinary skill in the art.
In contrast to applicant’s allegations, therefore, the biotin-conjugated tertiary antibody of instant invention represents an art-recognized, predictable modification to a known assay, and therefore the claimed invention is both obvious and predictable.  Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). 

	Finally, applicant argues that the claimed immunoassay produces unexpected results, wherein the specification discloses that the enhanced sensitivity of the claimed immunoassay is due to the use of the reagent in (iii) of the claim, which allows for amplification of detection signal.  Applicant points to Examples 1-4 of the specification as allegedly showing that “the recited reagent generates a greater immune response compared to when other types of crosslinking agents are used”.  It is argued that this increased sensitivity could not have been predicted by reviewing Herrmann, and therefore the unexpected enhanced sensitivity rebuts a presumption of obviousness.
	Applicant’s arguments have been considered but are not persuasive. The examiner has reviewed the specification, and Examples 1-4 in particular, and can find no evidence of an unexpected enhanced sensitivity other than what is theorized by the specification at p. 10, lines 26-28 (stating “Without wishing to be bound to any particular theory, it is believed that the enhance sensitivity is due to the use of the reagent (iii) which allows the signal resulting from the detection antibody to be amplified” (emphasis added)). Regardless, Example 1 of the specification describes a colorimetric ELISA sandwich assay with biotin-streptavidin amplification. No data is shown for Example 1; only a protocol is described. Note that this assay also is only one narrow embodiment of the scope of presently claimed method. Other than biotin and streptavidin, none of the other binding pairs recited claim 46 are exemplified, prophetically or otherwise, in the specification.
	Example 2 describes a fluorescent ELISA sandwich assay that uses either FITC-coupled tertiary antibody, or a commercial kit (QUANTA-BLU from PIERCE), which is known in the art to increase the sensitivity of ELISA assays (see product data sheet for QuantaBlu Fluorogenic Peroxidase Substrate; listed on 04/08/2019 IDS). No results are shown for either sandwich ELISA assay. As such, the use of the Quanta-Blu kit to enhance sensitivity of an immunoassay would therefore not be unexpected, because the product is specifically marketed for this purpose. Regardless, neither of these ELISA sandwich assays fall within the scope of the claimed invention as they do not contain “a second member of a binding pair that is coupled to a detectable tag” as claimed. In the first case, FITC is directly coupled to the first member of the binding pair, and FITC is detectably fluorescent by itself; there is no second member of a binding pair. Similarly, HRP (an enzyme) is coupled directly to the first member of the binding pair, and detection is with the QuantaBlu peroxidase substrate. Again there is no second member of a binding pair coupled to a detectable tag as required by the claimed invention. 
	Example 3 describes the preparation of A40 (Figure 1) and A42 (Figure 2) standard curves using stock peptide samples, wherein the samples were processed “according the method defined in the previous examples”.  Similarly, Example 4 demonstrates the determination of A40 and A42 levels in patient plasma samples “using the ELISA sandwich assay described in the previous examples”.  However, based on this description alone, it is unclear which of the ELISA sandwich assay methods were actually used to determine the A40 and A42 levels in each of Examples 3 and 4.  The results, therefore, could have been derived using one of the techniques listed in Example 2, which are not commensurate in scope with the claimed invention and would have been fully expected to enhance sensitivity of the assay.
	Furthermore, there is no actual evidence provided in the specification as filed showing that an immunoassay method for detecting A40 and A42 levels performed using the tertiary antibody/first binding agent/second binding agent is unexpectedly more sensitive than one performed in their absence.  Applicant’s arguments of unexpected results are therefore wholly unpersuasive.
	The rejection of claims 46-52 and 55-56 is therefore maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 46-52 and 55-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more. Applicant is directed to the updated 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) for analysis of the present claims. 
According to 2019 PEG, the answer to Step 1 is yes, the claim is directed to a series of steps and is a process and, therefore, a statutory category. 
Claims 46, and dependent claims thereof, recite a method for diagnosing Alzheimer's disease (AD) in a human subject by determining the amount of A42, A40, or a mixture thereof in a plasma sample from the subject. The limitations of “comparing” the concentration(s) of the A peptides to concentrations of the peptides in healthy controls, and “diagnosing” the subject as having AD if the value in the patient’s sample is lower than the control sample, as drafted and under their broadest reasonable interpretation, cover performance of the limitations in the mind, and thus fall within the “Mental Processes” grouping of abstract ideas.  Additionally, the limitation of diagnosing AD recites a natural phenomenon correlation between level of a biomarker and the presence of disease, which is a judicial exception.  Therefore, the answer to Step 2A, Prong 1, is also yes. The claims recite the judicial exceptions of an abstract idea and a natural phenomenon.  
These judicial exceptions are not integrated into a practical application. In particular, the claims only recite immunoassay steps and elements related to the measurement of A peptide levels within a plasma sample, which steps ultimately provide the A peptide concentrations that are used perform the “comparing” and “diagnosing” steps.  These steps must be performed in order to perform the diagnostic method, and therefore are considered data gathering steps. Accordingly, this additional elements do not integrate the abstract idea/natural correlation phenomenon into a practical application because they do not impose any meaningful limits on practicing the method.  Thus, the answer to Step 2A, Prong 2, is no, the judicial exception(s) is/are not integrated into a practical application.
Finally, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of measuring the concentration of A1-40 or A1-42 in a blood sample amounts to routine and conventional activity that is performed by those of ordinary skill in the art in order to apply the natural correlation.  In particular, techniques for the measurement of A peptides in blood samples were routine and conventional at the time of invention. The specification, for example, at pp. 4-8 cite multiple prior art references that measured plasma A1-40 and/or A1-42 peptide levels using various immunoassay techniques, as well as commercially-available kits capable of performing such determinations. See also the above obviousness rejection.
Thus, methods consistent with the claimed diagnostic methods were well-understood, routine and conventional in the art at the time of filing.
Accordingly, when all of the elements are considered, both individually and in combination, the claims as a whole do not amount to significantly more than the judicial exception(s).  Therefore, the answer to Step 2B is no, the claims are not patent eligible.


Conclusion

7.	No claims are allowed.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649